Citation Nr: 1608112	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for left hip disability, to include as secondary to service-connected degenerative joint disease, right knee.

2. Entitlement to service connection for left ankle disability, to include as secondary to service-connected degenerative joint disease, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1978 to February 1983. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issue of service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Further, the issues of bilateral hearing loss, bilateral tinnitus, upper/lower back conditions, depression, shaving condition (pseudofallictolitis), anxiety, bilateral leg neuropathy, fibromyalgia, migraines, neck/shoulder pain, sleep apnea/sleep disorder, right ankle condition, and posttraumatic stress disorder have been raised by the record in two March 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran has a current left hip disability.


CONCLUSION OF LAW

The criteria for service connection for left hip disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated March 2015, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that the VA would seek to provide; and the information and evidence that he was expected to provide. 

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's VA treatment records. In February 2013, the Veteran also received a VA ankle and hip examination. The accompanying report reflects that the VA examiner reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination report and opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran contends that service connection is warranted for a left hip disability that was caused or aggravated by his service-connected right knee disability.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163  (2004).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). Establishing service connection on a secondary basis requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  

Here, the threshold question is whether the Veteran actually has the disability for which service connection is being sought; specifically, a left hip disability. This element of service connection is satisfied if there is evidence that a disability existed at any time during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319   (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  

In the absence of proof of a present disability, there is no valid claim for service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In determining whether a current disability exists, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Here, the evidence of record does not demonstrate that the Veteran currently has a left hip disability for VA purposes, or that any such disability existed during the pendency of the claim. Although the October 2012 physician's letter notes the Veteran's complaints of left hip pain, x-rays did not reveal any arthritis of the hip. Further, while the February 2013 VA examiner asserted that the Veteran had a current hip condition, said condition was classified only as bilateral hip pain, undiagnosed. The Veteran had no history of a diagnosis or treatment until that time, and the record is silent as to a diagnosis or treatment received since then.

As the most probative evidence of record reflects that the Veteran has not been diagnosed with a left hip disability at any time during the pendency of the claim, it must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is required. See Brammer, 3 Vet. App. at 225.


ORDER

Entitlement to service connection for a left hip disability is denied.





REMAND

The Board finds that further development is necessary prior to adjudicating the Veteran's claim for service connection for a left ankle disability. 

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). Here, the Veteran underwent VA hip and ankle examination in February 2013. At that time, the VA examiner opined that the Veteran's left ankle disability was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability. However, the VA examiner did not offer an opinion regarding whether the Veteran's claimed left ankle disability was aggravated by the Veteran's service-connected right knee disability. Accordingly, the Board finds that the examiner's opinion is inadequate for the purposes of determining secondary service connection, and a remand is now necessary to provide the Veteran with a new examination. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records dated February 2013 to present.

2. Thereafter, provide the Veteran with a new VA ankle examination to assess the nature and etiology of the Veteran's claimed left ankle disability. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that: (1) the left ankle disability began in service, was caused by service, or is otherwise related to service; or (2) the left ankle disability was caused or aggravated by the Veteran's service-connected right knee disability or the treatment thereof. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Readjudicate the claim on appeal. If any benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


